UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6115


REUBEN CHARLES JONES,

                Plaintiff - Appellant,

          v.

W. T. DRAKE,    City    Police   Sergeant;   CHRIS   PERKINS,   City
Police Chief,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Robert S. Ballou, Magistrate
Judge. (7:12-cv-00514-RSB)


Submitted:   April 17, 2014                   Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reuben Charles Jones, Appellant Pro Se. Timothy Ross Spencer,
OFFICE OF THE CITY ATTORNEY FOR THE CITY OF ROANOKE, Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reuben Charles Jones appeals the magistrate judge’s *

order granting Defendants’ summary judgment motion on his 42

U.S.C. § 1983 (2006) complaint.              We have reviewed the record and

find no reversible error.           Accordingly, we affirm the district

court’s order.          Jones v. Drake, No. 7:12-cv-00514-RSB (W.D. Va.

Jan. 13, 2014).           We dispense with oral argument because the

facts    and    legal    contentions    are    adequately   presented    in   the

materials      before    this   court   and    argument   would   not   aid   the

decisional process.

                                                                        AFFIRMED




     *
        The parties consented to the jurisdiction                       of    the
magistrate judge, pursuant to 28 U.S.C. § 636(c) (2012).



                                         2